Citation Nr: 0010655	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for a left thigh disability 
secondary to a service-connected tender and painful scar of 
the left knee, a residual of a shrapnel wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had recognized Philippine guerrilla service from 
March to November 1945.
This appeal arises from a decision by the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).     

The veteran's October 1998 appeal appears to raise the issue 
of a service connection for a left thigh condition pursuant 
to the provisions of 38 U.S.C.A. § 1151.  This issue is not 
in appellate status and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a left thigh disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left thigh disability, claimed as secondary to the service-
connected scar of the left knee, a residual of a shrapnel 
wound is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A physical examination performed in March 1945 prior to 
veteran's entry into service was negative for thigh 
pathology.  In a November 1945 Affidavit for Philippine Army 
Personnel, the section provided for listing injuries or 
wounds sustained in service was blank.  

An affidavit signed by two of the veteran's service comrades 
in August 1950 was to the effect that the veteran sustained a 
leg wound in service.

An October 1950 VA fee basis orthopedic examination found a 
two-inch by one-inch tender adherent transverse scar at the 
anterior border of the left kneecap.  Flexion was 70 to 180 
degrees and extension was within normal limits.  The X-ray 
was unremarkable.  The diagnosis was residuals of shrapnel 
wound of the left knee, healed scar, mild limitation of 
motion, knee joint secondary to the adherent scar.  Service 
connection was established for a tender and painful scar of 
the left knee, a residual of a shrapnel wound by a January 
1951 rating decision and a 10 percent evaluation was awarded.  

The October 1996 VA orthopedic examination, did not include a 
diagnosis of a left thigh disability.  The veteran's scar was 
also evaluated in October 1996 and the examiner found no 
disability of the left thigh.

The September 1997 VA orthopedic  examination report is also 
negative for complaints, symptoms or findings regarding a 
left thigh condition.  The examiner stated that there was no 
way that the veteran's service-connected scar could affect 
his left knee or hip function.

The veteran's October 1998 appeal claims pain in the left 
lower extremity due to his service-connected disability

Analysis

The veteran seeks service connection for a left thigh 
condition, which he claims is related to his service-
connected a tender and painful scar of the left knee, a 
residual of a shrapnel wound.

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, as noted above, secondary 
service connection may also be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen, 448 (1995); Tobin v. Derwinski, 
2 Vet. App. 34, 39 (1991).  In those cases, compensation is 
allowable only for the degree of disability over and above 
the degree existing prior to the aggravation.  Allen, 7 Vet. 
App. 448.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).

A secondary service connection claim is well grounded if 
there is a medical diagnosis of a current disability, a 
separate disability for which service connection is 
established, and competent medical evidence of a nexus 
between the current disability and the already service- 
connected disability.  See generally Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran does have a service-connected residual of a 
shrapnel wound.  However, there is simply no competent 
medical evidence of any left thigh disability either as a 
result of service, or as a disability secondary to a service-
connected disorder.  The September 1997 examinations indicate 
that even the examiner found slight atrophy of the thigh 
muscles, no disability of the left thigh was present.  The 
claim cannot be well grounded absent medical evidence of a 
disability.  Caluza.  

The veteran has claimed left thigh pain due to his service-
connected disability.  However, he has submitted no medical 
evidence to substantiate his claim.  Although he is competent 
to provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992). 

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a left thigh condition.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  The Board has also considered 
the Informal Hearing Presentation request for a remand for an 
examination.  However, since the veteran has not submitted a 
well-grounded claim the duty to assist is not triggered and 
VA has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).


ORDER

Entitlement to service connection for a left thigh condition, 
claimed as secondary to the service-connected a tender and 
painful scar of the left knee, a residual of a shrapnel 
wound, is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 
- 5 -


- 3 -


